—Appeal from a judgment in favor of claimant, entered August 29, 1972 upon a decision of the Court of Claims. Claimants, who operate a hay and straw business, originally owned a 1.91-acre parcel of land in Amsterdam bordered on the south by New York Central Railroad tracks and improved by a stone building, which was formerly a railroad freight terminal. The building has 19 doors on each side, so spaced and situated as to permit loading and unloading of freight ears on the south side of the building and trucks on the north side. By a prior appropriation in 1966, the State acquired 0.304 acre at the western end of the parcel, the result of which was that only 13 of the 19 doors on each side were usable. The instant appropriation was of a 0.503-acre strip of land on the north side of the building which had been used as a driveway and parking and loading area, which taking left less than four feet of land to the north side of the building. Both claimants’ and the State’s appraisers relied on the income approach, as well as others, in valuing the parcel, although they each placed different weight on said method. The award, which falls within the range of the experts’ testimony thus created and which was predicated on relevant factors, should not be disturbed (Matter of Muie [Fletcher — City of New York], 2 N Y 2d 168). Judgment affirmed, without costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.